Citation Nr: 1402962	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-35 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the calculated amount of $4,266.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1988 and from January 2003 to May 2004, including in support of Operation Iraqi Freedom.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied a waiver of indebtedness in the amount of $4,266.00 resulting from an overpayment of VA disability compensation benefits.  A videoconference Board hearing was held at the VA Regional Office (RO) in Cleveland, Ohio, in September 2013 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Although the Veteran currently lives within the jurisdiction of the RO in Cleveland, Ohio, because this appeal involves a request for waiver of overpayment, the PMC retains jurisdiction.

The issues of entitlement to eligibility for VA vocational rehabilitation and whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Cleveland, Ohio).  The Veteran filed a vocational rehabilitation claim in February 2012 and a request to reopen the previously denied service connection claim in July 2013.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ (in this case, the RO in Cleveland, Ohio) for appropriate action.  



FINDINGS OF FACT

1.  In December 2005, the Veteran was awarded VA disability compensation benefits in the amount of $607.00 per month; he also was notified that his benefits would be $485.00 per month effective April 1, 2007.

2.  In a December 8, 2007, letter from VA, the Veteran was notified that his VA disability compensation benefits had been increased to $512.00 per month effective December 1, 2007.

3.  In March 2008, a VA computer data match with Federal Bureau of Prisons records revealed that the Veteran had been incarcerated since November 8, 2007, following a felony conviction.

4.  In a September 2008 letter, the RO in Cleveland, Ohio, informed the Veteran of his due process rights and proposed to reduce his VA disability compensation benefits to $117.00 per month effective January 7, 2008, because he had been incarcerated for a felony since November 8, 2007.

5.  In a November 2008 letter, the RO informed the Veteran that his VA disability compensation benefits had been reduced from $512.00 per month to $117.00 per month effective January 7, 2008, which resulted in an overpayment.

6.  In a December 2008 letter, VA's Debt Management Center (DMC) informed the Veteran of his due process rights and notified him that an overpayment of $4,266.00 had been created.

7.  In July 2013, VA was notified by information obtained from the Federal Bureau of Prisons that the Veteran had been released from incarceration on May 17, 2013; later that same month, in July 2013, VA notified the Veteran that his VA disability compensation benefits had been restored to $1,293.00 per month effective May 17, 2013.

8.  No fault has been demonstrated by VA in the creation of the indebtedness. 

9.  The Veteran bears significant fault with respect to creation of the overpayment by virtue of his failure to report that he had been incarcerated with the knowledge that he was in receipt of excessive VA disability compensation benefits, creating an unjust enrichment.

10.  Denial of the Veteran's waiver request does not violate the principles of equity and good conscience and would not cause the Veteran to experience financial hardship as his income exceeds his expenses.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 have not been met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2013). 

Laws and Regulations

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  If there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is precluded automatically and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).  

Where there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) where actions of the debtor contribute to the creation of the debt; (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) failure to make restitution would result in unfair gain to the debtor; (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).

Analysis

The Board finds that the preponderance of the evidence is against granting a waiver of recovery of the overpayment of VA disability compensation benefits in the calculated amount of $4,266.00.  The Veteran seeks a waiver of recovery of an overpayment of VA disability compensation benefits in an amount calculated as $4,266.00.  He does not dispute the validity of the debt but contends instead that repayment would constitute an undue financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The record evidence does not support the Veteran's assertions and demonstrates instead that, prior to VA informing him in September 2008 of the overpayment created by his receipt of VA disability compensation benefits in excess of a 10 percent disability rating while incarcerated following a felony conviction, he had not informed VA that he was incarcerated.  The Board observes that the Veteran was incarcerated for approximately 4 months between November 2007 and March 2008 when a computer data match between VA and Federal Bureau of Prisons records revealed his incarceration following a felony conviction.  The evidence also does not show that there was any fraud, misrepresentation, or bad faith by the Veteran (as the COWC at the PMC determined in March 2009).  Instead, as the COWC at the PMC determined in March 2009, the Veteran's fault in the creation of the overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 "is considered significant."  It is undisputed that, as the COWC at the PMC found in March 2009, the Veteran was paid VA disability compensation benefits "while [he was] maintained at a government facility."  It is well-settled that Veterans who are incarcerated following a felony conviction are not entitled to receive VA disability compensation benefits in excess of a 10 percent disability rating during the entire period of incarceration.  The Veteran in this case was unjustly enriched by his receipt of VA disability compensation benefits above this level while he was incarcerated following a felony conviction.  The Board agrees with the findings made by the COWC at the PMC and concludes that waiver of recovery of the overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 is not strictly precluded by law.

The Board also finds that it would not be against equity and good conscience to permit recovery of the overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 against the Veteran in this case.  First, it is clear from a review of the evidence of record that the Veteran's failure to report his incarceration following a felony conviction prior to being notified of the overpayment of VA disability compensation benefits by the PMC contributed to the creation of the debt.  In December 2005, the Veteran was awarded VA disability compensation benefits in the amount of $607.00 per month; he also was notified that his benefits would be $485.00 per month effective April 1, 2007.  In December 2007, approximately 1 month after his incarceration at a Federal correctional institution following a felony conviction, the Veteran was notified that his VA disability compensation benefits had been increased to $512.00 per month.  In March 2008, a computer data match between VA and Federal Bureau of Prisons records showed that the Veteran had been incarcerated since November 8, 2007, following a felony conviction.  In a September 2008 letter, the RO informed the Veteran of his due process rights and proposed to reduce his VA disability compensation benefits to $117.00 per month effective January 7, 2008, due to information that he had been incarcerated for a felony since November 8, 2007.  The Veteran did not report his incarceration until October 2008 after being notified of this debt by the RO.  A review of his October 2008 waiver request also indicates that the Veteran sought full reinstatement of his VA disability compensation benefits, even though he had been notified that his incarceration following a felony conviction prohibited payment of such compensation above a 10 percent disability rating.

Second, the Veteran does not contend - and the record evidence does not indicate -any fault on the part of VA in creating the debt.  After a computer data match between VA and Federal Bureau of Prisons records indicated that the Veteran had been incarcerated following a felony conviction, RO personnel attempted to contact the Federal correctional institution where the Veteran apparently was incarcerated  via written and telephone correspondence (efforts that are documented in the claims file).  VA finally learned of the Veteran's exact whereabouts on September 8, 2008, and sent him a letter on September 22, 2008, notifying him of his due process rights and proposed to reduce his VA disability compensation benefits to $117.00 per month effective January 7, 2008, due to information that he had been incarcerated for a felony since November 8, 2007.

Third, as the COWC at the PMC held in the March 2009 denial of the Veteran's waiver request, collection of the Veteran's overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 would not deprive him of the basic necessities of life.  A review of the Veteran's January 2013 VA Form 5655, "Financial Status Report," which was submitted by his service representative directly to the Board in September 2013 along with a waiver of RO jurisdiction over this evidence, shows that his monthly income exceeds his monthly expenses.  A review of this form specifically indicates that the Veteran's total monthly net income was calculated at $1,493.00 and his total monthly expenses were calculated at $1,255.00.  The Board acknowledges that the Veteran reported on this form that he is significantly in arrears for child support payments and his only source of income is his VA disability compensation benefits.  A review of the Veteran's January 2013 VA Form 5655 also indicates that he is making regular monthly payments to clear his due and unpaid child support.  Thus, it is clear from a review of the evidence of record that no financial hardship would be created by collecting on the Veteran's debt to VA because his monthly income exceeds his monthly expenses.

Fourth, withholding of the Veteran's VA disability compensation benefits or recovery of these benefits already wrongfully paid to him would not nullify the objective for which they were intended.  The Board notes in this regard that VA disability compensation may be paid for injuries or diseases suffered or contracted in the line of duty while on active service in the U.S. Armed Forces.  See generally 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013).  Although his statements are not a model of clarity, the Veteran has alluded to a proposal that he apparently made to the PMC whereby he asked that a small portion of his VA disability compensation benefits be withheld in order to pay back what he wrongfully received.  This persuasively suggests that the Veteran himself does not believe that withholding of his VA disability compensation or recovery of these benefits would not nullify the objective of his receipt of such benefits.  The Board also notes that no changes are proposed in the disability ratings currently assigned to the Veteran's multiple service-connected disabilities as a result of the denial of his waiver request.  In fact, a review of the Veteran's Virtual VA paperless claims file indicates that he has been awarded additional VA disability compensation by the RO during the pendency of this appeal.  The Board further notes that, although the Veteran's VA disability compensation benefits may be reduced by recovery of this overpayment, the fact remains that he was not entitled to the $4,266.00 that he wrongfully received in VA disability compensation benefits while he was incarcerated following a felony conviction.  The Board observes that the COWC at the PMC noted in its March 2009 administrative decision that it "could not help but wonder where the overpaid funds went, since [the Veteran's] necessities are provided for during your incarceration."  The Board agrees with this trenchant observation.  Thus, the Board also finds that the objective of an award of VA disability compensation benefits - to provide for Veterans who are disabled as a result of service-connected disabilities - would not be nullified by recovery of the benefits wrongfully paid to the Veteran in this case.

Fifth, failure to make restitution of the overpayment of VA disability compensation benefits in an amount calculated as $4,266.00 would result in unfair gain to the Veteran.  The COWC at the PMC noted in its March 2009 denial of the Veteran's waiver request that he had been unjustly enriched at the Government's expense by his continued receipt of VA disability compensation benefits to which he was not entitled due to his incarceration on November 8, 2007, following a felony conviction.  The Board agrees with this finding.  The Veteran does not contend, and the evidence does not show, that he was not unjustly enriched by his continued receipt of VA disability compensation benefits to which he was not entitled due to his incarceration on November 8, 2007, following a felony conviction.  The Board notes in this regard that the Veteran received VA disability compensation benefits in the calculated amount of $512.00 per month beginning December 1, 2007, while he was incarcerated following a felony conviction.  The Board finds it especially significant that the Veteran himself apparently proposed to make restitution of the overpayment during the appeal period.  This persuasively suggests that the Veteran believes that he would not experience undue financial hardship if his waiver request is denied and restitution of an overpayment of VA disability compensation benefits is required.  Because repayment of the debt created by the Veteran's unjust receipt of VA disability compensation benefits will not result in undue financial hardship, a waiver of the indebtedness here would result in unfair gain.

Sixth, reliance on VA benefits in this case did not result in the Veteran relinquishing a valuable right or incurring a legal obligation.  There is no evidence that the Veteran relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment while he was in receipt of VA disability compensation benefits at the same time that he was incarcerated following a felony conviction.

In summary, the Board finds that recovery of the overpayment of VA disability compensation benefits in an amount calculated as $4,266.00 would not be against equity and good conscience.  As discussed above, the fault lies with the Veteran in the creation of the debt.  Failure to repay the debt would result in unfair gain to the Veteran based on his receipt of VA disability compensation benefits to which he was not entitled due to his incarceration following a felony conviction.  Recovery of the overpayment of VA disability compensation benefits in an amount calculated as $4,266.00 would not defeat the purpose for which these benefits are intended.  The Veteran finally has not relinquished a valuable right nor incurred a legal obligation in reliance on these benefits to which he was not entitled because of his incarceration following a felony conviction.  (The Board notes parenthetically that the Veteran was released from Federal prison in May 2013.)  Thus, the Veteran's request for waiver of recovery of the overpayment of VA disability compensation benefits in an amount calculated as $4,266.00 must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits in the calculated amount of $4,266.00 is denied.



____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


